Citation Nr: 0613770	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-12 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for service-connected residuals low back strain with narrowed 
L5-S1 intervertebral disc space.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1996 to June 2001.

This matter is before the Board of Veterans' Appeals (Board) 
following a March 2005 Board Remand.  This matter was 
originally on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, that granted service connection for the 
veteran's low back disability and assigned a noncompensable 
rating.  The Cleveland RO subsequently increased the 
veteran's initial rating from 0 percent to 10 percent in a 
June 2005 rating decision.  The record reflects that the 
veteran moved to Sacramento, California during the course of 
the appeal.       

In December 2004, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence of record shows that the veteran's 
service-connected low back disability was manifested by 
symptoms that more closely approximate moderate 
intervertebral disc syndrome with recurring attacks under the 
old schedule for rating spine disabilities.  
 

CONCLUSION OF LAW

The schedular criteria for an initial evaluation of 20 
percent for service-connected residuals low back strain with 
narrowed L5-S1 intervertebral disc space have been 
approximated under the old rating schedule.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 
5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	March 2005 Board Remand and the VCAA 

In March 2005, the Board remanded the issue of entitlement to 
an initial compensable rating for residuals of low back 
strain with narrowed L5-S1 intervertebral disc space to the 
RO for a VA examination to determine the severity of the 
veteran's low back disability.  The record reflects that the 
veteran underwent a VA spine examination in May 2005 and the 
examination report is associated with the claims file.  
Thereafter, the RO considered the additional medical evidence 
and issued a Supplemental Statement of the Case (SSOC) and 
rating decision in June 2005 granting a 10 percent 
evaluation.  Based on the foregoing, the Board finds that the 
RO complied with the Board's March 2005 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in May 2001, the RO apprised the veteran 
of the information and evidence necessary to substantiate his 
service connection claim for a low back disorder, which 
information and evidence that he was to provide, and which 
information and evidence that VA will attempt to obtain on 
his behalf.  Quartuccio, 16 Vet. App. at 187.  In the May 
2001 VCAA notice, the RO asked the veteran to tell VA whether 
there is any additional information or evidence that he 
believed would support his claim.  The RO further requested 
that the veteran send any additional records directly to the 
RO or complete VA Form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs) if 
he wanted VA to request the records for him.  Thus, the 
veteran was essentially asked to provide any evidence in his 
possession that pertained to his claim.  38 C.F.R. § 3.159 
(b)(1) (2005).  The Board also notes that the RO sent to the 
veteran a follow-up duty to assist letter in April 2004 that 
specifically asked the veteran to send any information or 
evidence in his possession that he believed would support his 
claim and explained what the evidence must show to establish 
entitlement for an increased service-connected evaluation.   

During the course of the veteran's appeal, the Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  The Board notes that the veteran 
was not specifically advised of the degree of disability and 
the effective date of the disability in regard to his low 
back disability prior to the August 2001 RO rating decision, 
which granted service connection and assigned a 
noncompensable disability rating for his low back disability.  
Nonetheless, the April 2004 VCAA notice did address what the 
evidence must show to establish entitlement to an increased 
evaluation and the Cleveland RO subsequently readjudicated 
the veteran's claim in June 2005 granting an increased 
evaluation of 10 percent.  Furthermore, the veteran has only 
contended that he is entitled to an increased evaluation of 
20 percent for his service-connected low back disability.  
For reasons explained in greater detail below, the Board 
granted the veteran an initial disability rating of 20 
percent for his service-connected low back disability for the 
entire period of his appeal.  The Board also notes that the 
veteran's effective date is June 2, 2001, which is the date 
following his discharge from active service.  Consequently, 
the Board finds that the veteran was not prejudiced due to 
any inadequacy of the VCAA notice letters and a remand to the 
RO is not necessary on that basis.  Id.   

Lastly, the RO provided the veteran with a copy of the August 
2001 and June 2005 rating decisions, the Statements of the 
Case (SOC) dated in February 2003 and August 2003 
(corrected), and the June 2005 SSOC, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  The SOCs dated in February 
2003 and August 2003 as well as the June 2005 SSOC 
cumulatively provided the veteran with notice of all the laws 
and regulations pertinent to his claim.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran VA examinations in December 2002 and May 2005 and 
obtained his service medical records.  The veteran's private 
medical records dated from August 2001 to March 2003 are also 
of record.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Increased Evaluation for Residuals of Low Back Strain

The veteran is currently assigned a 10 percent disability 
rating for his service-connected residuals low back strain 
with narrowed L5-S1 intervertebral disc space under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2005).  
      
Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2005).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2005).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  The new rating criteria for 
intervertebral disc syndrome were subsumed in the 
aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  

As the veteran filed his increased rating claim in 2001, the 
veteran's low back disability has been considered under the 
old and amended schedules for rating disabilities of the 
spine.  

Old Schedule for Rating Disabilities of the Spine

The veteran seeks entitlement to an initial 20 percent 
evaluation for his service-connected low back disability.  

In order for the veteran to receive an evaluation of 20 
percent under Diagnostic Code 5295 (lumbosacral strain), the 
medical evidence must show that his low back disability is 
manifested by muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  

The medical evidence of record suggests that the veteran has 
only demonstrated a mild back spasm and slight loss of right 
lateral flexion once (i.e., in May 2005) due to his service-
connected low back disability.  The other medical evidence of 
record, however, does not show muscle spasm on forward 
bending or loss of lateral spine motion.  For example, the 
May 2005 VA examiner wrote that the veteran had some 
discomfort on forward flexion to 90 degrees and that he 
demonstrated mild spasm of the paravertebral musculature 
throughout his lower back during the physical examination; 
however, the December 2002 VA examiner noted that the veteran 
reported some left back discomfort on forward flexion but 
demonstrated no muscle spasm at that time and private medical 
records from August 2001 to March 2003 contain no clinical 
findings of muscle spasm.  Moreover, the May 2005 range of 
motion findings show only a slight loss of right lateral 
spine motion as there is a mere 5 degree loss shown on right 
lateral flexion (25/30); the veteran was able to demonstrate 
a full range of motion on left lateral flexion (35/30), right 
lateral rotation (30/30), and left lateral rotation (30/30).  
The December 2002 VA examination report also reveals that the 
veteran was able to perform full range of motion and rotation 
in both directions at that time.  The private physician 
(V.M.D., M.D.) further wrote that the veteran demonstrated 
fair range of motion of the lumbosacral spine at a February 
2002 examination and did not indicate that the veteran 
exhibited any loss of lateral spine motion.  Based on the 
foregoing, the disability picture does not more closely 
approximate the schedular criteria for a higher disability 
rating under Diagnostic Code 5295.     

The Board notes that the medical evidence contains findings 
of degenerative disc disease associated with the veteran's 
low back disability.  Most recently, the May 2005 VA examiner 
noted an assessment of degenerative disc disease of the 
lumbar spine.  Consequently, the Board will consider whether 
the veteran is entitled to a higher initial evaluation for 
his low back disability under Diagnostic Code 5293 for 
intervertebral disc syndrome.            

In order to receive a 20 percent evaluation under Diagnostic 
Code 5293 (intervertebral disc syndrome), the medical 
evidence must show that the veteran's intervertebral disc 
syndrome is productive of moderate impairment with recurring 
attacks.   

The medical evidence documents the veteran's complaints of 
recurring pain, muscle spasm, and symptoms related to sciatic 
neuropathy with respect to his low back disability.   The 
Board notes that the veteran reported at the May 2005 VA 
examination that he had had five or six spasms since 2002 
that lasted a week or two in intensity and duration for which 
he had to lay down to alleviate the symptoms.  The medical 
evidence further shows that the veteran objectively 
demonstrated pain or discomfort in his low back in February 
2002, December 2002, and May 2005 and a mild spasm in the 
lower back in May 2005.  The veteran's chiropractor (M.S.C., 
D.C.) also wrote that the veteran exhibited left sciatica 
and/or low back pain in August 2001, October 2001, November 
2001, December 2001, January 2002, and June 2002.  In his 
October 2001 note, the chiropractor indicated that the 
veteran's low back pain and left sciatic symptoms had 
increased for the "past several days."  Furthermore, the 
May 2005 examiner noted an assessment of intermittent lumbar 
radiculopathy associated with the veteran's low back 
disability and the May 2005 VA MRI spine report shows 
findings of mild to moderate focal disc bulge and mild neural 
foraminal stenosis at the L5-S1 level.  Moreover, the 
February 2002 private MRI lumbar spine report contains a 
finding of "moderate degenerative disc disease" at the L5-
S1 level.  Thus, the medical evidence sufficiently shows that 
the veteran's low back disability is manifested by moderate 
impairment with recurring attacks and the assignment of a 20 
percent evaluation under Diagnostic Code 5293 is warranted.  
38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2005).  

The medical evidence, however, does not show that the veteran 
is entitled to the next higher 40 percent disability rating 
for severe intervertebral disc syndrome manifested by 
recurring attacks with intermittent relief.  Id.  Although 
the medical evidence indicates that the veteran has recurring 
attacks as noted above, it also shows that the veteran has 
significant rather than intermittent relief with respect to 
his low back disability.  Indeed, the veteran told the May 
2005 VA examiner that he had only had five to six spasms 
since 2002 lasting a week or two with his last episode in 
November 2004.  He also reported only one episode of spasm in 
2001.  In addition, the May 2005 examiner noted that the 
veteran only had intermittent sensation or discomfort in his 
leg and was not restricted in his ability to perform 
activities due to his low back disability.  Therefore, the 
Board finds that an initial evaluation higher than 20 percent 
under Diagnostic Code 5293 is not warranted.      

In addition, the veteran is not entitled to a 40 percent 
rating under Diagnostic Code 5292 for severe limitation of 
lumbar spine motion because the range of motion findings of 
record show an overall slight limitation of motion with 
respect to his low back disability.  At the May 2005 VA 
examination, the veteran demonstrated forward flexion to 90 
degrees with some discomfort, extension backward to 30 
degrees, right lateral flexion to 25 degrees with some pain, 
left lateral flexion to 35 degrees with minimal discomfort, 
right lateral rotation to 30 degrees with some pain, and left 
lateral rotation to 30 degrees.  The Board further notes that 
the veteran demonstrated fair range of motion of the 
lumbosacral spine in February 2002 and was able to perform 
full range of motion and rotation in both directions with 
some left back discomfort on raising from forward flexion and 
on full lateral flexion to the left at the December 2002 VA 
examination.   The Board notes that any additional functional 
limitation due to such factors as pain, weakness, 
fatigability and incoordination are contemplated in the 
current 20 percent evaluation as those factors were 
considered during the May 2005 VA examination and do not show 
severe limitation of lumbar spine motion.  38 C.F.R. §§ 4.40, 
4.45;  Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995).    

The Board notes that there is no medical evidence of 
fractured vertebrae or ankylosis associated with the service-
connected low back disability that would support an 
evaluation under the criteria set forth in Diagnostic Codes 
5285, 5286, or 5289 for any portion of the relevant appeal 
period.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 
(2002).

In conclusion, the Board finds that the objective medical 
evidence supports the assignment of an initial evaluation of 
20 percent for the veteran's service-connected low back 
disability under Diagnostic Code 5293 for moderate 
intervertebral disc syndrome under the old schedule for 
rating spine disabilities.  


The New Schedule for Rating Disabilities of the Spine

Under the new schedule for rating spine disabilities, the 
veteran's intervertebral disc syndrome (pre-operatively or 
postoperatively) is to be evaluated either under the Formula 
for Rating Intervertebral Disc Syndrome based on 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2005).  

In regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent rating is warranted 
if the total duration is at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
is warranted if the total duration is at least six weeks 
during the past 12 months.  Id.  An incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Id.  The term 
"chronic orthopedic and neurologic manifestations" were 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003), Note (1).  

The Board notes that the May 2005 VA examiner referenced an 
"episode of incapacitation" in November 2004; however, it 
is clear that the examiner's characterization was based 
solely on the veteran report of several episodes of "back 
spasms" that he explained required several days of bed rest 
from 2001 to 2004.  Indeed, the medical evidence does not 
show and the veteran has not suggested that a physician has 
ever prescribed bed rest to treat symptoms related to his low 
back disability for any duration of time relevant to the 
appeal period.  Thus, evaluation of the veteran's low back 
disability on the basis of the total duration of 
incapacitating episodes over the past 12 months would not be 
to his advantage. 

In regard to the second method of evaluation (General Rating 
Formula for Diseases and Injuries of the Spine), a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height under the General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2005).  A 20 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  Id.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Id.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id.  Lastly, the amended schedule specifically provides that 
the revised criteria include symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  

During the May 2005 VA examination, the veteran demonstrated 
a forward flexion of 90 degrees with some discomfort and a 
combined range of motion of 235 degrees.  There are no other 
range of motion findings contained in the December 2002 VA 
examination report or in the private treatment records.  The 
Board notes that any additional functional limitation due to 
such factors as pain, weakness, fatigability and 
incoordination are contemplated in the currently assigned 
evaluation as those factors were considered during the May 
2005 VA examination and do not show severe limitation of 
lumbar spine motion.  38 C.F.R. §§ 4.40, 4.45;  Deluca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Although the May 2005 
VA examiner noted that the veteran demonstrated muscle spasm 
and had a mild suggestion of a general thoracolumbar 
curvature, he did not indicate that the veteran had muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Therefore, the Board finds 
that the orthopedic manifestations of the veteran's low back 
disability under the new schedule warrant a 10 percent 
evaluation.  

In regard to neurological manifestations, the Board again 
notes that the medical evidence documents multiple complaints 
by the veteran of pain radiating to his left lower extremity.  
Under Diagnostic Code 8520, a 10 percent rating is prescribed 
for mild incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  Moderate 
incomplete paralysis of the sciatic nerve warrants a 20 
percent rating.  Moderately severe incomplete paralysis of 
the sciatic nerve warrants a 40 percent evaluation.  A 60 
percent rating is prescribed for severe incomplete paralysis 
of the sciatic nerve with marked muscular atrophy.  Finally, 
a 80 rating is prescribed for complete paralysis of the 
sciatic nerve where the foot dangles and drops, no active 
movement is possible of muscles below the knee, and flexion 
of knee is weakened or (very rarely) lost.

Furthermore, neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated at a 
maximum equal to severe, incomplete paralysis.  38 C.F.R. 
§ 4.123 (2005).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id. 

The objective medical evidence reveals that that veteran 
shows some intermittent pain and sensory loss but no muscle 
atrophy or loss of reflexes in his lower left extremity due 
to sciatic symptoms associated with his low back disability.  
The December 2002 examination report notes that the veteran 
had "very well defined musculature" in both legs and deep 
tendon reflexes were present and equal throughout the lower 
extremities including the patellar and Achilles reflexes.  
The May 2005 examination report similarly shows that the 
veteran had normal reflexes, sensation and strength in his 
lower extremities and intact dorsiflexion, plantar flexion, 
and extensor hallucis longus musculature at that time; 
however, the examiner also commented that the veteran 
experienced intermittent sensation of numbness in the left 
calf and leg usually after running and noted an assessment of 
"intermittent lumbar radiculopathy."  The Board notes that 
the veteran's chiropractor (M.S.C., D.C.) additionally wrote 
that the veteran demonstrated left sciatic symptoms in August 
2001, October 2001, November 2001, December 2001, January 
2002, and June 2002.  Furthermore, the May 2005 VA MRI spine 
report shows findings of mild to moderate focal disc bulge 
level and mild neural foraminal stenosis at the L5-S1 level 
and notes an impression of "degenerative changes at L5-S1 
with no evidence for significant neurologic compromise."  
Therefore, the Board finds that the neurological 
manifestations of the veteran's low back disability more 
closely approximate the schedular criteria commensurate with 
a 10 percent evaluation for mild incomplete paralysis of the 
sciatic nerve.  

The Board further notes that the revised rating criteria 
provides that if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3) 
(2005).  The medical evidence, however, does not show that 
that the effects in each spinal segment (L5-S1) are distinct 
such that separate evaluations are necessary at this time.  

Based on the foregoing analysis, an evaluation of the 
veteran's low back disability under the second method (i.e., 
general rating formula for diseases and injuries to the 
spine) outlined in 38 C.F.R. § 4.71a, Diagnostic Code 5243 
would result in a higher evaluation than under the first 
method (i.e., rating intervertebral disc syndrome based on 
incapacitating episodes).  Under 38 C.F.R. § 4.25, separate 
evaluations for the chronic orthopedic (10 percent) and 
neurologic manifestations (10 percent) associated with the 
veteran's low back disability would clearly result in the 
higher evaluation in light of the Board's determination that 
the veteran would not be entitled to a compensable rating on 
the basis of an evaluation of the total duration of 
incapacitating episodes occurring over the past 12 months.  
As between the new and old schedule, however, it is more 
advantageous to evaluate the veteran's low back disability 
under the old schedule.  

In conclusion, the Board notes that the medical evidence 
supports the assignment of a 20 percent initial evaluation 
for the veteran's service-connected low back disability under 
Diagnostic Code 5293 for moderate intervertebral disc 
syndrome under the old rating criteria for rating spine 
disabilities; however, the veteran is not entitled to an 
evaluation higher than 20 percent under the old or new 
criteria.  
  
The Board further notes that to the extent that the veteran's 
service-connected low back disability affects his employment, 
such has been contemplated in the assignment of the current 
20 percent schedular evaluation.  The evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2005) is not warranted.


ORDER

Entitlement to an initial evaluation of 20 percent for 
service-connected residuals low back strain with narrowed L5-
S1 intervertebral disc space is granted, subject to the laws 
and regulations governing the payment of monetary awards.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


